Case 1:19-cv-05570-ENV-VMS Document 34 Filed 12/05/19 Page 1 of 1 PagelD #: 415

MANDELL & SANTORA

PARTNERS ATTORNEYS AT LAW ASSOCIATES
JONATHAN MANDELL 29 Broadway EITAN NOF
JOHN SANTORA Lynbrook, New York 11563

(516) 599-8866
Fax: (516) 599-6611

December 5, 2019

Via ECF

Hon. Eric Vitaliano

United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

RE: — Government Employees Ins. Co., et. al. v. Axial Chiropractic, PC, et. al.
Docket No.: 19 cv 05570 (ENV) (SMG)

Dear Judge Vitaliano:

This firm represents the co-defendants Bruce Bromberg, D.C., Axial Chiropractic,
P.C., Action Chiropractic, P.C., Glenn Rosenberg, D.C., and Glenn Rosenberg, D.C.,
P.C. d/b/a South Shore Spinal Care in the above-captioned matter. Pursuant to Your
Honor’s Individual Practice Rules, plaintiff respectfully submits this Letter in response to
plaintiff's pre-motion conference letter (ECF Docket #32). In light of the cases
referenced in plaintiffs letter, and additional research, these defendants elect to withdraw
their Counter-Claim. Defendants have filed a Notice of Dismissal pursuant to FRCP 41
(c) (at ECF Docket #33) and as such plaintiff's request for a pre-motion conference
should be rendered moot.

Thank you for your consideration in this regard.
Respectfully Submitted,
Eita

copy to: Rivkin Radler
(Via ECF)
